1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 DARIA M. MILLER,

 8          Plaintiff-Appellant,

 9 v.                                                                           NO. 29,459

10   THI OF NEW MEXICO AT THE
11   VILLAGE AT ALAMEDA, LLC,
12   AMBERCARE HOSPICE, INC.,
13   and LEIGH ANGELLIS,

14          Defendant-Appellee.


15 APPEAL FROM THE DISTRICT COURT OF SANDOVAL COUNTY
16 Louis P. McDonald, District Judge

17 Michael D. Armstrong
18 Albuquerque, NM

19 for Appellant

20 Jennifer Anderson
21 Albuquerque, NM

22 Modrall, Sperling, Roehl, Harris & Sisk PA
23 Greg Gambill
24 Albuquerque, NM

25 Cuddy & McCarthy, LLP
26 Albuquerque, NM
 1 for Appellees Ambercare Hospice and Leigh Angellis

 2 George R. McFall
 3 Albuquerque, NM

 4 for Appellee Thi of NM at the Village of Alameda


 5                            MEMORANDUM OPINION

 6 VIGIL, Judge.

 7        Plaintiff appeals the district court’s order granting summary judgment in

 8 favor of Defendants Leigh Angelliss and Ambercare Hospice, Inc. Persuaded by

 9 Plaintiff’s docketing statement that the district court applied an incorrect legal

10 standard to Plaintiff’s claim for tortious interference with contract, we issued a

11 notice of proposed summary disposition, proposing to summarily reverse and

12 remand. Neither Defendant Leigh Angellis nor Defendant Ambercare Hospice,

13 Inc., have filed a response to our notice, and the time for doing so has expired.

14 “Failure to file a memorandum in opposition constitutes acceptance of the

15 disposition proposed in the calendar notice.” Frick v. Veazey, 116 N.M. 246, 247,

16 861 P.2d 287, 288 (Ct. App. 1993). Therefore, for the reasons set forth in our

17 notice, we reverse the order granting summary judgment in favor of Defendants

18 Leigh Angellis and Ambercare Hospice, Inc. We remand for the district court to


                                              2
1 apply the standards for tortious interference with contract by improper means

2 articulated in Zarr v. Washington Tru Solutions, LLC, 2009-NMCA-050, ¶ 11, 146

3 N.M. 274, 208 P.3d 919 (overruling Los Alamos National Bank v. Martinez

4 Surveying Servs., LLC, 2006-NMCA-081, 140 N.M. 41, 139 P.3d 201).

5       IT IS SO ORDERED.


6
7                                       MICHAEL E. VIGIL, Judge

8 WE CONCUR:


 9
10 JONATHAN B. SUTIN, Judge


11
12 ROBERT E. ROBLES, Judge




                                           3